DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 04/13/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 01/13/2022) of claims 1-15 has been withdrawn.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1 and 14 under Alarcon (US PGPUB 2011/0265806) in view of LaMothe (USPGPUB 2014/0107815) and further in view of Lilja et al. (US 4,850,006) have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made under Alarcon (US PGPUB 2011/0265806) in view of LaMothe (USPGPUB 2014/0107815) and further in view of Lilja et al. (United States Patent 4,907,606) with respect to claim(s) 1-15.

Response to Amendment
The amendments to the claims, filed on April 13, 2022 have been entered. Claims 1-15 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. (US Patent Application Publication 2011/0265806) in view of LaMothe (US Patent Application Publication 2014/0107815) and further in view of Lilja et al. (United States Patent 4,907,606).
With respect to Claim 1:
Alarcon discloses a pack (FIG. 7B, 200’) for holding and re-charging an e-cigarette (FIG. 7B, 100), the pack comprising: 
a pack battery (FIG. 8, 220); 
an opening (FIG. 7B, see notation) for receiving an e-cigarette (FIG. 7B, 100) inserted by a user into the pack (FIG. 7B, 200’); 
a re-charging mechanism (smoking device connector) (FIG. 8; 216, 222) for re-charging the e-cigarette (100) received into the pack (200’) using the pack battery (220); and a user-activated switch or button (FIG. 7B, 208) on an exterior of the pack (200’) ([0071], lines 1-23).
Alarcon does not disclose wherein the pack is responsive to a user activation of the switch or button for causing the re-charging mechanism to begin recharging the e-cigarette which has been inserted into the pack using the pack battery and wherein the pack is provided with one or more temperature sensors to detect an excess temperature in the pack.
However, LaMothe teaches the pack is responsive to a user activation of the switch or button to begin re-charging the e-cigarette which has been inserted into the pack using the pack battery and the re-charging mechanism ([0053] lines 1-20) ([0039] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alarcon with the teachings of LaMothe and provide the pack is responsive to a user activation of the switch or button to begin recharging the e-cigarette which has been inserted into the pack using the pack battery and the re-charging mechanism so as to provide the user with controlling the selection of how battery power is used and what attached device would be charged using the EAC battery and also over what period of time (how long) the e-cigarette should continue to stay re-charging.
[AltContent: textbox (Opening)][AltContent: connector]
    PNG
    media_image1.png
    530
    543
    media_image1.png
    Greyscale

However, Lilja teaches the charger unit (FIG. 3) that is provided with one or more temperature sensors (FIG. 3, 41) to detect an excess temperature in the pack (casing) (FIG. 3, 30) (Column 5, lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alarcon in view of LaMothe with the teachings of Lilja, and provide the pack having one or more temperature sensors to detect an excess temperature in the pack so as to “provide an effective, efficient and safe method for restricting the temperature in the receiving space to a predetermined value.” (Lilja, Column 2, lines 28-34).
With respect to Claim 2:
Alarcon in view of LaMothe further in view of Lilja discloses the pack wherein the re-charging of the e-cigarette is performed by induction re-charging of the e-cigarette (Alarcon, [0072] lines 11-15).
With respect to Claim 3:
Alarcon in view of LaMothe further in view of Lilja discloses the pack further comprising a wired connector (Alarcon, FIG. 8, 216) for making electrical contact with a corresponding connector (Alarcon, FIG. 1A, 162A) at one end of the e-cigarette (Alarcon, FIG. 1A, 100A) received into the opening (Alarcon, [0072] lines 1-9).
With respect to Claim 7:
Alarcon in view of LaMothe further in view of Lilja discloses the pack wherein the pack (Alarcon, FIG. 7, 200) when open (Alarcon, FIG. 7B, 204 is opened and 100 is exposed) allows access for receiving or removing the e-cigarette (Alarcon, FIG. 7B, 100), and when closed (Alarcon, FIG. 7B, 204 is closed) holds the e-cigarette in the pack.
With respect to Claim 9:
Alarcon in view of LaMothe further in view of Lilja discloses the pack wherein the pack further comprises a light (Alarcon, FIG. 7B, 206A) to indicate a charging status of the e-cigarette, the light being pulsed to indicate the e-cigarette is being recharged (Alarcon, [0073] lines 14-17).
With respect to Claim 10:
Alarcon in view of LaMothe further in view of Lilja discloses the pack wherein the pack further comprises multiple light-emitting diodes (LEDs) (Alarcon, FIG. 7B, 206A) to provide a user with an indication of a charging status of the pack battery, whereby having a greater charge in the pack battery leads to an increased number of the LEDs being illuminated (Alarcon, [0056] lines 1 -19).
With respect to Claim 11:
Alarcon in view of LaMothe further in view of Lilja discloses the pack wherein the pack supports a wireless communications link (Alarcon, FIG. 8, 218) (Alarcon, [0074] lines 1-4) (Alarcon, [0054] lines 1-15).
With respect to Claim 12:
Alarcon in view of LaMothe further in view of Lilja discloses the pack wherein the pack is configured to communicate with an e-cigarette over the wireless communications link (Alarcon, FIG. 8, 218) (Alarcon, [0024] lines 1-7).
With respect to Claim 13:
Alarcon in view of LaMothe further in view of Lilja discloses a system (Alarcon, FIG. 9, 300) comprising the pack (Alarcon, FIG. 9; 200A, 200B) and an e-cigarette (Alarcon, FIG. 7B, 100) inserted into the pack (Alarcon, FIG. 7B, 200).

With respect to Claim 14:
Alarcon discloses a method for operating a pack (FIG. 7B, 200’) for holding and re-charging an e-cigarette (FIG. 7B, 100), the pack (FIG. 8, 200) comprising a pack battery (FIG. 8, 220), the method comprising receiving an e-cigarette (FIG. 8, ESD) inserted by a user into the pack (FIG. 7B, 200).
Alarcon does not disclose the method further comprising: receiving a user activation of a switch or a button on an exterior of the pack; and responsive to the user activation of the switch or the button, beginning to re-charge the e-cigarette received into the pack using the pack battery and wherein the pack is provided with one or more temperature sensors to detect an excess temperature in the pack.
However, LaMothe teaches the method further comprising: receiving a user activation of a switch or a button on an exterior of the pack; and responsive to the user activation of the switch or the button, beginning to re-charge the e-cigarette received into the pack using the pack battery ([0053] lines 1-4 and 9-14) ([0039] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alarcon with the teachings of LaMothe and provide the method further comprising: receiving a user activation of a switch or a button on an exterior of the pack; and responsive to the user activation of the switch or the button, beginning to re-charge the e-cigarette received into the pack using the pack battery so as to provide the user with control selection of what device should be charged with the EAC battery and over what period (time) the e-cigarette should stay charged.
However, Lilja teaches the charger unit (FIG. 3) that is provided with one or more temperature sensors (FIG. 3, 41) to detect an excess temperature in the pack (casing) (FIG. 3, 30) (Column 5, lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alarcon in view of LaMothe with the teachings of Lilja, and provide the pack having one or more temperature sensors to detect an excess temperature in the pack so as to “provide an effective, efficient and safe method for restricting the temperature in the receiving space to a predetermined value.” (Lilja, Column 2, lines 28-34).
With respect to Claim 15:
Alarcon in view of LaMothe further in view of Lilja discloses the method further comprising detecting (Alarcon, FIG. 8, 232 lid switch) and (Alarcon, FIG. 7B, 232’ lid switch plunger) (Alarcon, [0071] lines 19-23) that the e-cigarette (Alarcon, 100) has been inserted by a user into the pack (Alarcon, 200) prior to starting the re-charging of the e-cigarette (Alarcon, [0071] lines 19-23).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. (US Patent Application Publication 2011/0265806) in view of LaMothe (US Patent Application Publication 2014/0107815) in view of Lilja et al. (United States Patent 4,907,606) and further in view of Newton (US Patent Application Publication 2012/0227753).
With respect to Claim 4 and 5:
Alarcon in view of LaMothe in view of Lilja discloses the pack.
Alarcon in view of LaMothe in view of Lilja does not disclose the pack (claim 4) further comprising a tube which has the opening at one end for inserting the e-cigarette for re-charging and a base end including electrical contacts for re-charging the e-cigarette within the tube and (claim 5) wherein the electrical contacts are configured to re-charge the e-cigarette via a tip end of the e-cigarette.
However, Newton teaches the pack (FIG. 4) further comprising a tube (FIG. 5,
48) which has the opening at one end (FIG. 3, 30, 32) for inserting the e-cigarette (FIG.
5,    24) for re-charging and a base end including electrical contacts (FIG. 5; 54, 56)
([0032] lines 13-18) for re-charging the e-cigarette within the tube (FIG. 5; 24, 48) and wherein the electrical contacts (FIG. 5; 54, 56) are configured to re-charge the e-cigarette (FIG. 5, 24) via a tip end (FIG. 5; 25, 52) of the e-cigarette (FIG. 5, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alarcon in view of LaMothe in view of Lilja with the teachings of Newton and provide the pack further comprising a tube which has the opening at one end for inserting the e-cigarette for re-charging and a base end including electrical contacts for re- charging the e-cigarette within the tube and wherein the electrical contacts are configured to re-charge the e-cigarette via a tip end of the e~ cigarette so as to provide “a contact assembly further including a first electric contact that has a first spring to urge the first electric contact against the electric coupling and a second electric contact that has a second spring to urge the second electric contact against the electric coupling of the e-cigarette when inserted into the elongated compartment.” (Newton, [0014] lines 7-11).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. (US Patent Application Publication 2011/0265806) in view of LaMothe (US Patent Application Publication 2014/0107815) in view of Lilja et al. (United States Patent 4,907,606) in view of Newton (US Patent Application Publication 2012/0227753) and further in view of Yao (US Patent 8,684,172).
With respect to Claim 6:
Alarcon in view of LaMothe in view of Lilja and in view of Newton disclose the pack, wherein the pack (Alarcon, FIG. 7, 200) further comprises a lid (Alarcon, FIG. 7, 204),
Alarcon in view of LaMothe in view of Lilja and in view of Newton do not disclose wherein the lid when closed is configured to exert a pressure on the e-cigarette in a direction towards the base end of the tube, thereby helping to provide a more reliable electrical contact between the tip end of the e-cigarette and the electrical contacts at the base end of the tube.
However, Yao teaches wherein the lid (FIG. 1, 116) when closed is configured to exert a pressure (FIG. 2, 134 biasing spring) on the e-cigarette (FIG. 2, 130) in a direction towards the base end of the tube (FIG. 2, 119), thereby helping to provide a more reliable electrical contact between the tip end (FIG. 2,136) of the e-cigarette and the electrical contacts (FIG. 2, 134) at the base end of the tube (FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alarcon in view of LaMothe in view of Lilja and in view of Newton with the teachings of Yao and provide wherein the lid when closed is configured to exert a pressure on the e-cigarette in a direction towards the base end of the tube, thereby helping to provide a more reliable electrical contact between the tip end of the e-cigarette and the electrical contacts at the base end of the tube so as to provide a container system with a hinged lid supporting multiple cylindrical members with movable features within the container body and closing the lid thereby causing the movable members to move in the container body and retract one or more members more securely inside the container body. (Yao, Column 2, lines 1-4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. (US Patent Application Publication 2011/0265806) in view of LaMothe (US Patent Application Publication 2014/0107815) in view of Lilja et al. (United States Patent 4,907,606) and further in view of Hearn et al. (US Patent Application Publication 2013/0037042).
With respect to Claim 8:
Alarcon in view of LaMothe and in view of Lilja disclose the pack, wherein the pack (FIG. 7B, 200) further comprises a lid (Alarcon, FIG. 7B, 204) and a switch (Alarcon, FIG. 7B, 208), wherein the switch (Alarcon, FIG. 7B, 208) is activated by closing the lid Alarcon, (FIG. 7B, 204).
Alarcon in view of LaMothe in view of Lilja does not disclose wherein the switch is mechanically activated by closing the lid.
However, Hearn teaches wherein a switch (latch) (FIG. 1, 14) is mechanically activated by closing the lid (FIG. 1, 8) ([0033] lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alarcon in view of LaMothe in view of LaMothe in view of Lilja with the teachings of Hearn and provide wherein the switch is mechanically activated by closing the lid so as to the user with an easy method of opening the pack and accessing the e-cigarette by the use of just one hand. (Hearn, [0008] lines 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831